On Motion for Rehearing
We have reviewed appellant’s pleadings and exhibits attached thereto and have concluded that the foregoing opinion is correct in holding that appellant has failed to plead facts that might entitle him to set aside the judgment of July 25, 1960 on the ground of fraud, mistake or accident in connection with the medical testimony and medical statements as to the condition of appellant at and before the trial in October; 1959.
With respect to appellant’s claim of newly discovered evidence, it is our view that the decision of the Supreme Court in New Amsterdam Casualty Company v. Jordan, Tex., 359 S.W.2d 864, is decisive. .The-evidence shows that appellant underwent back surgery on November 4, 1957, and that his second operation was performed on *893August 18, 1960, while appellant’s amended motion for new trial was pending. The Supreme Court held that this second operation was a new fact but that it did not “bring to light a new and independent truth,” and that the evidence did not partake of the conclusiveness and decisiveness upon the merits of the case that justice had not been obtained, or that as a matter of law, the trial court abused its discretion in denying the motion for new trial.
The third operation involved the upper portion of appellant’s spine, and was performed on September 20, 1962, more than five years after the injury and more than two years after the second operation. All three operations were on appellant’s back.
Although the third operation was higher up on appellant’s back than the other two operations, it was, according to appellant’s petition, and the statement of Dr. Robertson dated October 23, 1962, attached to appellant’s bill of review and made a part thereof, “ * * * for relief of pain in the left lower extremity.” In Dr. Robertson’s statement of January 8, 1963, it is stated: "The patient returns today, reporting that he has aching pain in the left lower extremity, from foot to knee, on occasions, and in the left hip joint.” In Dr. Robertson’s statement of July 8, 1960, about six weeks before the second operation, it is stated that appellant “complained of pain of a severe nature in the left buttocks and in an area just posterior to the left hip which upon pressure radiates down his left leg.”
Thus it is seen that while the third operation is a new factor or occurrence, it does not bring to light a new and independent truth. It was performed to relieve the same results of the injury, and pain in the same part of appellant’s body generally, as the other two operations. Appellant’s injury and incapacity, if we apply “hindsight”, might possibly be shown to be greater now than anticipated during the trial in 1959, hut no new and independent facts or truths are brought out which disassociate such incapacity and injury from the original injury and the first two operations and attendant consequences of the same. The mere fact that at the time the bill of review was filed appellant’s physical condition may have deteriorated and it might be established that he was injured more severely than anticipated at the time of trial, would not be sufficient to set aside the final judgment rendered in 1959. Moreover, the evidence now relied upon by appellant is merely cumulative of that brought out at the trial in 1959, just as the evidence of the second operation adduced on the hearing of appellant’s motion for new trial was cumulative with respect to his injury. The fact that the third operation was not at the same place on appellant’s back does not prevent such evidence from being cumulative, since it was to relieve the same condition and pain that necessitated the first two operations. The instant case is distinguishable from Anshutz v. Louisville R. Co., 152 Ky. 741, 154 S.W. 13, 45 L.R.A.,N.S., 87; and Missouri-Kansas-Texas R. Co. v. Evans, 151 Tex. 340, 250 S.W.2d 385, referred to by our Supreme Court in New Amsterdam Casualty Co. v. Jordan, supra.
It is our opinion that the evidence relied upon by appellant has been sufficiently set out in our original opinion and this opinion on rehearing.
It has been held in this State that, “With certain limitations, a bill of review will lie on grounds of newly discovered evidence.” 34 Tex.Jur.2d p. 81, Judgments, § 219; Kelley v. Wright, Tex.Civ.App., 184 S.W.2d 649; Bankston v. Bankston, Tex.Civ.App., 251 S.W.2d 768; Nash v. Hanover Fire Ins. Co., Tex.Civ.App., 79 S.W.2d 182; Eddingston v. Acom, Tex.Civ.App., 287 S.W. 96, writ ref. It has also been held that though the trial court may set aside the verdict and grant a new trial on the ground of newly discovered evidence if complainant shows a reasonable ground for his failure to discover it earlier, such relief is not available in a suit in equity to set aside a judgment after it has become final.
*894Metropolitan Life Ins. Co. v. Pribble, Tex. Civ.App., 130 S.W.2d 332, error ref.
While the rule that a final judgment may be set aside upon newly discovered evidence may be applicable under certain conditions and in certain cases, such rule has no applicability to the facts of the instant suit.
Motion for rehearing overruled.